Exhibit 10.1

WISDOMTREE ASSET MANAGEMENT, INC.

245 Park Avenue, 35th Floor

New York, New York 10167

November 5, 2020

Marci Frankenthaler

Dear Marci:

This letter agreement (“letter”) confirms your continued employment by
WisdomTree Asset Management, Inc. (“WTAM”) to serve in the executive capacity
set forth on Appendix A annexed hereto (“Appendix A”), and in the executive
capacity set forth on Appendix A of its sole stockholder, WisdomTree
Investments, Inc. (“WTI”), subject to the terms herein. Except as expressly
provided herein, this letter amends and restates in all respects all previous
employment agreements, arrangements, and understandings between you, WTAM, WTI,
the WisdomTree Trust (“WTT”), and/or its or their subsidiaries and affiliates,
including without limitation the employment agreement between you, WTAM, and
(where specified) WTI if any, referenced on Appendix A and dated as of the date
set forth on Appendix A (the “Employment Agreement”). WTAM serves as the
investment advisor for the exchange traded funds issued by WTT. As used in this
letter, “Company” refers to, as the context requires, either (i) WTAM, WTI, WTT
and the subsidiaries of WTAM or WTI collectively, or (ii) any one or more of
such entities.

The terms of your continued employment will be as follows:

1. Salary. Your Base Salary will be paid at the rate per annum set forth on
Appendix A, subject to such increases as may be determined from time to time by
the Board of Directors of WTI (the “WTI Board”) (or the Compensation Committee
thereof (the “WTI Compensation Committee”)) in its sole discretion. Your Base
Salary will be paid in accordance with WTAM’s normal payroll policies in effect
from time to time. Your Base Salary shall not be reduced during your employment
by the Company unless pursuant to an equivalent reduction in the Base Salary for
all executive officers of the Company and, in any event, by not more than 25%.

2. Incentive Compensation. You shall be eligible to receive such incentive
compensation as may be determined by the WTI Board or the WTI Compensation
Committee from time to time. Except as otherwise provided herein, you must be
employed by the Company on the day incentive compensation is paid to earn any
part of that incentive compensation.



--------------------------------------------------------------------------------

3. Restricted Stock.

(a) The parties acknowledge that the WTI Compensation Committee granted to you
shares of Restricted Stock under the 2016 Equity Plan and subject to the terms
of the associated Restricted Stock Agreements dated as of the dates set forth on
Appendix A (the “Restricted Stock Agreements”). The shares of Restricted Stock
are subject to the terms and conditions of the respective Restricted Stock
Agreements, provided however, notwithstanding anything to the contrary in any of
the Restricted Stock Agreements, (i) for purposes of the Restricted Stock
Agreements, Change of Control henceforth shall have the meaning as set forth
below; (ii) in the event of an Involuntary Termination (as defined below) of
your employment, (I) you shall be entitled to accelerated vesting only with
respect to the shares of Restricted Stock, if any, that would have vested during
the Post-Employment Period, (II) vesting shall otherwise cease as of the Date of
Termination, but your non-vested shares of Restricted Stock will not be
forfeited until the last day of the Post-Employment Period, and (III) if a
Change of Control occurs during the Post-Employment Period, you shall be
entitled to the same vesting with respect to the shares of Restricted Stock as
you would have if you had been employed on the date of the Change of Control.

(b) You and the Company agree that the arbitration provisions set forth in
Appendix B to this letter shall supersede and shall govern any arbitration
proceeding between you and the Company set forth in any Restricted Stock
Agreements between you and WTI.

(c) The provisions of this Paragraph 3 shall be deemed to amend the Restricted
Stock Agreements. The Company and WTI each agree that all future grants to you
of stock options, restricted stock and restricted stock units with respect to
WTI common stock shall provide for (i) a definition of Change of Control
consistent with this letter and acceleration of time-based vesting and
continuance of the time-based stock options, restricted stock awards and
restricted stock unit awards beyond termination of employment in the same manner
as provided in this Paragraph 3 and (ii) arbitration provisions consistent with
the provisions of Appendix B to this letter.

4. Protection of Confidential Information and Intellectual Property.

(a) You agree that your services hereunder are of a special, unique and
extraordinary character, and that your position with the Company places you in a
position of confidence and trust. You further acknowledge that in the course of
rendering services to the Company you have obtained and will obtain knowledge of
confidential information and trade secrets of the Company. Accordingly, you
agree that during the Restricted Period (defined below) with respect to the
clause (i) below, for a period of six years with respect to clause (ii) below,
and at all times both during and after your employment with respect to clause
(iii) below, you shall not, directly or indirectly, whether as owner, partner,
shareholder, director, manager, consultant, agent, employee, co-venturer or
otherwise:

(i) solicit, entice, or attempt to persuade any officer, director, employee, or
agent of the Company to become an officer, director, employee, or agent or
perform services in any other capacity on behalf of you or any other person or
entity,

(ii) engage or participate in any business conducted under any name that will be
the same as or similar to the names of the Company or any trade names used by
the Company, or

 

2



--------------------------------------------------------------------------------

(iii) disparage the reputation of the Company or the respective directors,
trustees, officers or employees of the Company, or the product and service
offerings of the Company, including, without limitation, through written or
spoken communication relating to the Company, its personnel or its products and
services.

For purposes of this letter, the “Restricted Period” shall mean during your
employment by WTAM and for a one-year period thereafter.

(b) For three months following the Date of Termination in the event of either
(i) an Involuntary Termination (as defined below), or (ii) if the Company makes
a Three-Month Restrictive Covenant Election under Paragraph 8, you shall not
directly or indirectly engage or participate, directly or indirectly (whether as
an officer, director, employee, partner, consultant, holder of an equity or debt
investment, lender, or in any other manner or capacity) (collectively,
“Participate”) in the affairs of any ETF Sponsor (as defined below), unless
(A) the ETF Sponsor also engages in activities other than as an ETF Sponsor,
(B) you do not occupy a corporate executive position with the ETF Sponsor, which
position provides oversight of or support to its activities as an ETF Sponsor,
and (C) you do not Participate in the ETF-related activities of the ETF Sponsor
(this Paragraph 4(b), the “Three-Month Restrictive Covenant”).

(c) For twelve months following the date of your Post-Change of Control
Termination (as defined below), you shall not directly or indirectly Participate
in the affairs of any Competing ETF Sponsor (as defined below), unless (A) the
Competing ETF Sponsor also engages in activities other than as an ETF Sponsor,
(B) you do not occupy a corporate executive position with the Competing ETF
Sponsor, which position provides oversight of or support to its activities as an
ETF Sponsor, and (C) you do not Participate in the ETF-related activities of the
Competing ETF Sponsor (this Paragraph 4(c), the “Twelve-Month Restrictive
Covenant”).

(d) To the extent you are an attorney admitted to practice in the State of New
York, the restrictions set forth in Paragraphs 4(a)(ii), 4(b) and (c) shall be
binding on you only to the extent permissible under Rule 5.6 of the New York
Rules of Professional Conduct. By way of explanation, if you are an attorney
admitted to practice in the State of New York the restrictions contained in the
aforementioned paragraphs shall be enforceable to the extent they seek to
prohibit you from Participating in the affairs of an ETF Sponsor or a Competing
ETF Sponsor in a position that is non-legal in nature and does not require
admittance to practice law as a pre-requisite to holding such position.

(e)

(i) An “ETF” means:

(A) Any open-end management investment company or unit investment trust
registered under the Investment Company Act of 1940, as amended (the “1940 Act”)
that issues and redeems any series of redeemable securities in compliance with
the conditions of an exemptive order or regulation issued or promulgated by the
U.S. Securities and Exchange Commission (the “SEC”) permitting, among other
things, (I) the shares to be issued and redeemed only in large aggregations
(“Creation Units”), and (II) secondary market transactions in the shares to
occur at negotiated prices on national securities exchanges, as defined in
Section 2(a)(26) of the 1940 Act (an “Exchange”), and lists such redeemable
securities for trading on an Exchange; and

 

3



--------------------------------------------------------------------------------

(B) Any exchange traded product, such as a grantor trust or other entity
registered under the Securities Act of 1933, as amended (the “1933 Act”) that
(I) is not registered as an investment company under the 1940 Act, (II) is
typically treated as a pass through entity under the Internal Revenue Code of
1986, as amended (the “Code”), (III) issues and redeems a series of redeemable
securities in large aggregations, and (IV) whose redeemable securities are
listed for trading on one or more Exchanges and trade through secondary market
transactions at negotiated prices on such Exchanges; or any exchange traded note
(“ETN”) registered under the 1933 Act that (x) provides for payments based on
the performance of an index or pool of assets, (y) trades through secondary
market transactions at negotiated prices on one or more Exchanges, and (z) is
listed for trading on one or more Exchanges.

(ii) A “Competing ETF Sponsor” means an ETF Sponsor that is one of the top ten
ETF Sponsors in the United States based upon the AUM of its United States-listed
ETFs, as of the end of the fiscal quarter immediately preceding the Date of
Termination.

(iii) “AUM” means assets under management of an ETF Sponsor as calculated and
reported by Bloomberg or its successor, or if not so reported, then calculated
by reference to shares outstanding and net asset value of its ETFs as reported
by a Bloomberg terminal.

(iv) An “ETF Sponsor” is an entity that is, or as a result of your engagement or
participation would become, a sponsor of an ETF or the investment advisor or
investment manager to an ETF.

(f) Your ownership, in the aggregate, of less than 1% of the outstanding shares
of capital stock of any corporation with revenues in excess of $100,000,000 and
one or more classes of its capital stock listed on and Exchange shall not
constitute a violation of the restrictions contained in clauses (b) or (c)
above.

(g) You also agree that during your employment and at any other time thereafter
you will not divulge, furnish, or make accessible to anyone (other than during
your employment in the regular course of business of the Company) any knowledge
or information with respect to confidential or secret processes, models,
research procedures or modalities, inventions, discoveries, improvements,
formulae, plans, material, devices, ideas, or other know-how, whether
intellectual property or not, with respect to any confidential or secret
engineering, development, or research work or with respect to any other
confidential or secret aspects of the business of the Company (including,
without limitation, the methodology of the market indices

 

4



--------------------------------------------------------------------------------

developed by the Company and the terms of business arrangements with service
providers to the Company. You further agree that during your employment and at
any other time thereafter, you will not make use of, nor permit to be used, any
confidential notes, memoranda, specifications, programs, data, information or
other materials of any nature whether oral or written relating to any matter
within the scope of the business of the Company or concerning any of its
respective dealings or affairs otherwise than for the benefit of the Company, it
being agreed that any of the foregoing will be and remain the sole and exclusive
property of the Company and that immediately upon the termination of your
employment, you will deliver any or all copies of the foregoing to the Company.

(h) During your employment, you will disclose to the Company all market indices,
research procedures, models, ideas, marketing concepts, slogans, advertising
campaigns, characters, proposals and plans invented or developed by you which
relate directly or indirectly to the business of the Company or arise out of
your employment with WTAM or your service as an officer of the other entities
comprising the Company or the use of the Company’s property or resources
including, without limitation, any market indices, research procedures, models,
ideas, proposals and plans which may be copyrighted, trademarked, patented or
otherwise protected (collectively, “Intellectual Property”). It is understood
and agreed that Intellectual Property does not include ideas, proposals or plans
of a legal nature that are commonly known among experienced attorneys counseling
companies in the exchange traded funds industry. You agree that all such
Intellectual Property will be the sole property of the Company. You expressly
understand and agree that any and all Intellectual Property constitutes a “work
for hire” under the U.S. Copyright Law. In the event any Intellectual Property
is not regarded as a “work for hire,” you hereby assign to the Company the sole
and exclusive right to Intellectual Property. You agree that you will promptly
disclose to the Company any and all Intellectual Property, and that, upon
request of the Company, you will execute and deliver any and all documents or
instruments and take any other action which the Company will deem necessary to
assign to and vest completely in the Company, to perfect trademark, copyright
and patent protection with respect to, or to otherwise protect the Company’s
trade secrets and proprietary interest in the Intellectual Property. Upon
disclosure of any Intellectual Property to the Company, during your employment
and at any time thereafter, you will, at the request and expense of the Company,
sign, execute, make and do all such deeds, documents, acts and things as the
Company and its duly authorized agents may reasonably require: (i) to apply for,
obtain and vest in the name of the Company alone (unless the Company otherwise
directs) trademarks, copyrights or other analogous protection in any country
throughout the world and when so obtained or vested to renew and restore the
same; and (ii) to defend any opposition proceedings in respect of such
applications and any opposition proceedings or petitions or applications for
revocation of such trademarks, copyrights, patents or other analogous
protection. In the event the you do not, within five days after delivery to you,
execute and deliver such documents reasonably necessary to vest in the Company
all right, title and interest in such Intellectual Property, you hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as your agent and attorney-in-fact, to act for and in your behalf and
stead to execute and file any such application or applications and to do all
other lawfully permitted acts to further the prosecution and issuance of
trademarks, copyright or other analogous protection thereon with the same legal
force and effect as if executed by you. The obligations of this Paragraph will
continue after the termination of your employment with respect to such
Intellectual Property conceived of or developed by you while employed by WTAM.
The Company agrees to pay any and all copyright, trademark and patent fees and
expenses or the costs incurred by you for any assistance rendered to the Company
pursuant to this Paragraph 4.

 

5



--------------------------------------------------------------------------------

(i) If you commit a material breach, or if there are facts that indicate that
you intend or are about to commit a material breach, of any of the provisions of
Paragraph 4, the Company will have all legal and equitable rights available to
it, including, without limitation, the right and remedy:

(i) to have the provisions of this letter specifically enforced by any court
having equity jurisdiction, including, but not limited to, granting the Company
an injunction against the you, it being acknowledged and agreed by you that the
services being rendered hereunder to the Company are of a special, unique, and
extraordinary character and that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company; and

(ii) (x) to require you to account for and pay over to the Company all
compensation, profits, monies, accruals, increments, or benefits (collectively
“Benefits”) derived or received by you as the result of any transactions
constituting a breach of any of the provisions of Paragraph 4 and you hereby
agree to account for and pay over such Benefits to the Company, and (y) to cease
any severance payments that would otherwise be payable to you.

If the Company shall initiate any legal proceeding to enforce the rights granted
to it pursuant to this Paragraph 4(i), the substantially prevailing party in
such a proceeding shall be entitled to recover from the non-prevailing party all
of its costs of enforcement or defense (as the case may be), including
reasonable attorney’s fees and expenses.

If you commit a material breach of any of your obligations under Paragraph 4,
the time period for which the obligation at issue shall run shall be tolled
during the time such material breach is ongoing until the first date on which
the Employee ceases to be in material breach of such obligation.

Each of the rights and remedies enumerated in this Paragraph will be independent
of the other, and will be severally enforceable, and such rights and remedies
will be in addition to, and not in lieu of, any other rights and remedies
available to the Company, WTI and/or WTT under law or equity. If any provision
of Paragraph 4 is held to be unenforceable because of the scope, duration, or
area of its applicability, the tribunal making such determination will have the
power to modify such scope, duration, or area, or all of them, and such
provision or provisions will then be applicable in such modified form.

(j) Nothing in this letter shall be interpreted or applied to prohibit you from
making any good faith report to any governmental agency or other governmental
entity concerning any acts or omissions that you may believe to constitute a
possible violation of federal or state law or making other disclosures that are
protected under the whistleblower provisions of applicable federal or state law
or regulation. In addition, for the avoidance of doubt, pursuant to the federal
Defend Trade Secrets Act of 2016, you shall not be held

 

6



--------------------------------------------------------------------------------

criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (i) is made (A) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (B) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Lastly, notwithstanding anything herein to the contrary, nothing in this letter
shall limit or restrict your right to initiate a legal proceeding in a court of
law or equity to seek indemnification from the Company pursuant to your
Indemnification Agreement with WTI dated as of the date set forth on Appendix A
and your right to have WTI reimburse you for your expenses, including reasonable
attorney’s fees, in connection with enforcing your claim for indemnification
thereunder.

5. Representations and Indemnification. You represent and warrant to the Company
that you have the right to continue to be employed by the Company and you are
not subject to any contract, commitment, agreement, arrangement or restriction
of any kind which might prevent you from performing your duties and obligations
hereunder.

You agree to indemnify the Company against any loss, liability, claim, damage
and expense (including but not limited to reasonable attorney’s fees) to which
the Company may be subject in any action brought by a third party arising out of
or relating to a breach or alleged breach by you of any of your representations
or warranties set forth above.

6. Termination Generally. If your employment with WTAM is terminated for any
reason other than death, Disability (as defined below) or for Cause (as defined
below), each of WTAM and you agree to discuss and in good faith seek to agree on
the substance and wording of any internal and external communications regarding
the circumstances of your termination.

If your employment with WTAM is terminated for any reason (including without
limitation death or Disability (as defined below)), WTAM shall pay or provide
you (or to your authorized representative or estate), on or before the time
required by law but in any event (i) within ten (10) business days following
termination with respect to the amount set forth in clause (a) below, (ii) upon
payment of the annual incentive compensation for the Prior Year to WTAM’s other
senior executives with respect to the amount set forth in clause (b) below,
provided, however, that you shall not receive any payment pursuant to clause
(b) below if (I) you resign your employment without Good Reason, (II) your
employment is terminated by WTAM for Cause, or (III) you received payment, prior
to the Date of Termination, of your incentive compensation for the year (the
“Prior Year”) immediately preceding the year in which the Date of Termination
occurred (the “Termination Year”); and (iii) promptly after submission of a
request for reimbursement, with appropriate documentation in accordance with
WTAM’s policies and procedures then in effect, with respect to the amount set
forth in clause (c) below:

(a) all accrued but unpaid Base Salary through the Date of Termination,

(b) the “Prior Year Cash Incentive Compensation”, which shall be the lesser of
(i) the product of: (A) the WTI Compensation Committee’s aggregate percentage
funding of the Company’s budgeted incentive compensation pool for the Prior
Year, multiplied by (B) 50% of your Target Incentive Compensation (as defined
below) for the Prior Year, or (ii) the maximum incentive amount to which you are
entitled to under the WisdomTree 2014 Incentive

 

7



--------------------------------------------------------------------------------

Compensation Plan established pursuant to Code Section 162(m) or similar
Section 162(m) program established by the Compensation Committee for the Prior
Year (i.e., the “umbrella plan”) based on achievement of the relevant
pre-established goal(s) for the Prior Year (for the avoidance of doubt, the
exercise of any negative discretion permitted thereunder shall be disregarded
for this purpose). If you were not employed by the Company for the entirety of
the Prior Year, the foregoing amount shall be multiplied by the fraction
obtained by dividing the number of days you were employed by the Company during
the Prior Year by 365.

(c) reimbursement for reasonable business expenses incurred by you in performing
the services hereunder prior to the Date of Termination, in accordance with the
policies and procedures then in effect and established by the Company for its
senior executive officers (the “Reimbursement”).

Your “Target Incentive Compensation” for a fiscal year shall be the average of
your actual incentive compensation (including both cash and the fair value of
equity awards at the time of grant; for avoidance of doubt, the fair value of a
restricted stock award or a restricted stock unit award that vests over time
conditioned solely on continued employment, shall be determined based on the
closing price of a share of underlying stock on the date of grant multiplied by
the number of shares subject to the award) (x) for the three most recent full
fiscal years for which you have been paid incentive compensation or (y) for such
lesser number of full or partial fiscal years for which you have been paid
incentive compensation (with any partial fiscal year weighted proportionally
less than any full fiscal year in determining your average incentive
compensation; and in the event you never have been paid any incentive
compensation for a full or partial fiscal year, your Target Incentive
Compensation shall be the target annual incentive compensation for the Prior
Year as may be set forth in your Employment Agreement, or if no such amount is
set forth therein, 100% of your annual Base Salary).

If you initiate or otherwise participate in any arbitration proceeding against
the Company to enforce the rights and entitlements granted to you pursuant to
this Paragraph 6 and you substantially prevail in such a proceeding, you shall
be entitled to recover from the Company all of your costs of enforcement,
including reasonable attorney’s fees and expenses.

7. Involuntary Termination. Upon your Involuntary Termination and provided you
(i) enter into, do not revoke, and comply with a fully effective Release
Agreement materially in the form attached as Exhibit A hereto (the “Release”)
and (ii) comply with the Three-Month Restrictive Covenant, WTAM will pay, in the
manner set forth below, as severance to you (or in the case of your subsequent
death, the legal representative of your estate or such other person or persons
as you shall have designated by written notice to WTAM), an amount equal to sum
of:

(a) the annual Base Salary set forth in Paragraph 1 (the “Annual Base Salary”);

(b) the “Termination Year Cash Incentive Compensation”, which shall be the
lesser of (i) the product of: (A) the WTI Compensation Committee’s aggregate
percentage funding of the Company’s budgeted incentive compensation pool for the
Termination Year, multiplied by (B) 50% of your Target Incentive Compensation
for the Termination Year, or (ii) the maximum incentive amount to which you are
entitled to under the WisdomTree 2014

 

8



--------------------------------------------------------------------------------

Incentive Compensation Plan established pursuant to Code Section 162(m) or
similar Section 162(m) program established by the Compensation Committee for the
Termination Year (i.e., the “umbrella plan”) based on achievement of the
relevant pre-established goal(s) for the Termination Year (for the avoidance of
doubt, the exercise of any negative discretion permitted thereunder shall be
disregarded for this purpose). If you were not employed by the Company for the
entirety of the Termination Year, the foregoing amount shall be multiplied by
the fraction obtained by dividing the number of days you were employed by the
Company during the Termination Year by 365; and

(c) an amount that equals 50% of your Target Incentive Compensation for the
Termination Year (the “Average Cash Incentive Compensation”).

In addition, if you elect COBRA insurance coverage, WTAM directly will pay to
you on a monthly basis 100% of the amount of such premiums (the “COBRA
Premiums”) for such insurance for twelve months following the Date of
Termination, provided that WTAM’s payment obligation shall cease upon the
expiration of your rights under COBRA or if you became reemployed and eligible
for group health benefits.

The Termination Year Cash Incentive Compensation shall be paid when WTAM pays to
non-terminated senior executives their year-end incentive compensation for the
Termination Year, but in no event later than March 15 of the calendar year
following your Date of Termination. The Annual Base Salary and Average Cash
Incentive Compensation shall be paid out in substantially equal bi-monthly or
semi-weekly installments in accordance with WTAM’s payroll practice over twelve
months commencing within 60 days after the Date of Termination; provided,
however, that if the 60-day period begins in one calendar year and ends in a
second calendar year, those amounts shall begin to be paid in the second
calendar year. Notwithstanding the foregoing, if you breach any of the
provisions contained in Paragraph 4, all payments under this Paragraph 7 shall
immediately cease, but you shall be entitled to retain any payments made to you
prior to any breach by you of the provisions of Paragraph 4.

If you initiate or otherwise participate in any arbitration proceeding against
the Company to enforce the rights and entitlements granted to you pursuant to
this Paragraph 7 and you substantially prevail in such a proceeding, you shall
be entitled to recover from the Company all of your costs of enforcement,
including reasonable attorney’s fees and expenses.

8. Voluntary Resignation Without Good Reason or Termination for Cause. If you
resign your employment without Good Reason, you shall provide the Company with
at least ten (10) business days’ written notice before the effective Date of
Termination (the “Notice Period”). At any time during the Notice Period, or in
the event the Company terminates your employment for Cause, the Company may (but
shall not be obligated to) elect to invoke the Three-Month Restrictive Covenant
by providing you with written notice of its election (the “Three-Month
Restrictive Covenant Election”), via electronic mail, facsimile, overnight mail
or in person. If the Company makes the Three-Month Restrictive Covenant
Election, then you shall be subject to the Three-Month Restrictive Covenant for
three months following the Date of Termination. In the event the Company
provides you with a timely Three-Month Restrictive Covenant Election following
your resignation without Good Reason or the termination of your employment by
the Company for Cause, then provided you (I) enter into, do not revoke, and
comply with the Release and (II) comply with the Three-Month Restrictive
Covenant, WTAM will pay you the sum of:

(a) 25% of the Annual Base Salary;

 

9



--------------------------------------------------------------------------------

(b) an amount that equals 12.5% of your Target Incentive Compensation for the
Termination Year; and

(c) an amount that equals 25% of the value (determined based on the closing
price of a share of the underlying stock on the Date of Termination multiplied
by the number of shares subject to the award) of any equity awards that would
have vested in the one year following the Date of Termination if no termination
had occurred (assuming for the purpose of this calculation that during such one
year no event (such as a Change of Control) would occur that would provide for
the acceleration of vesting under any such equity award).

This amount shall be paid out in substantially equal bi-monthly or semi-weekly
installments in accordance with WTAM’s payroll practice over three months
commencing within 60 days after the Date of Termination; provided, however, that
if the 60-day period begins in one calendar year and ends in a second calendar
year, those amounts shall begin to be paid in the second calendar year. In
addition, if you elect COBRA insurance coverage, WTAM directly will pay to you
COBRA Premiums for three months following the Date of Termination provided that
WTAM’s payment obligation shall cease upon the expiration of your rights under
COBRA or if you became reemployed and eligible for group health benefits.
Notwithstanding the foregoing, if you breach any of the provisions contained in
Paragraph 4, all payments under this Paragraph 8 shall immediately cease, but
you shall be entitled to retain any payments made to you prior to any breach by
you of the provisions of Paragraph 4.

If you initiate or otherwise participate in any arbitration proceeding against
the Company to enforce the rights and entitlements granted to you pursuant to
this Paragraph 8 and you substantially prevail in such a proceeding, you shall
be entitled to recover from the Company all of your costs of enforcement,
including reasonable attorney’s fees and expenses.

9. Change of Control Severance. The provisions of this Paragraph 9 shall apply
in lieu of, and expressly supersede, the provisions of Paragraph 7 regarding
severance pay and benefits upon a termination of employment, if such termination
of employment occurs within eighteen months after the occurrence of a Change of
Control (as defined below). Upon a Post-Change of Control Termination, and
provided you (I) enter into, do not revoke, and comply with the Release and
(II) you comply with the Twelve-Month Restrictive Covenant (provided that you
shall not be obligated to comply with the Twelve-Month Restrictive Covenant
following the one year anniversary of the Date of Termination), WTAM will pay,
in the manner set forth below, as severance to you (or in the case of your
subsequent death, the legal representative of your estate or such other person
or persons as you shall have designated by written notice to WTAM):

(i) the sum of (A) 1.75 times the Annual Base Salary; (B) an amount determined
by multiplying the Average Cash Incentive Compensation by the fraction obtained
by dividing the number of days employed by the Company during the

 

10



--------------------------------------------------------------------------------

Termination Year by 365, and (C) 1.75 times the Average Cash Incentive
Compensation. The amounts in this Paragraph 9(i) shall be paid in a lump sum on
the first payroll date following the 30th day after the Date of Termination if
permissible under Section 409A of the Code without being subject to additional
tax, penalty or surcharge under Section 409A of the Code (it being understood
that if a lump sum payment is not permissible thereunder, the amounts under this
Paragraph 9(i) shall be paid in the same schedule as set forth in Paragraph 7
above);

(ii) you shall be entitled to accelerated vesting of any unvested portion of any
time-based equity award that would have vested in the twenty-one-month period
following the Date of Termination as if no termination had occurred; and

(iii) If you elect COBRA insurance coverage, WTAM directly will pay to you COBRA
Premiums for twenty-one months following the Date of Termination, provided that
WTAM’s payment obligation shall cease upon the expiration of your rights under
COBRA or if you became reemployed and eligible for group health benefits.

Furthermore, the Company agrees to maintain, for a period of at least six years
after your termination, directors’ and officers’ liability insurance insuring
you (in your capacity as an officer and/or director) and other officers and
directors, with a limit of liability not less than the aggregate of the
respective amounts set forth in the policy or policies maintained by the Company
immediately prior to the Change of Control.

Notwithstanding the foregoing, if you breach any of the provisions contained in
Paragraph 4, all payments under this Paragraph 9 shall immediately cease, but
you shall be entitled to retain any payments made to you prior to any breach by
you of the provisions of Paragraph 4. However, if you shall breach the
provisions of Paragraph 4(c), the Company shall be entitled to recover from you
a pro-rata portion of the payments made to you under this Paragraph 9 that
corresponds to the proportionate period of time that you were in breach of
Paragraph 4(c).

If you initiate or otherwise participate in any arbitration proceeding against
the Company to enforce the rights and entitlements granted to you pursuant to
this Paragraph 9 and you substantially prevail in such a proceeding, you shall
be entitled to recover from the Company all of your costs of enforcement,
including reasonable attorney’s fees and expenses.

10. Definitions.

(a) “Cause” shall mean any one or more of the following acts or omissions by
you:

(i) the willful and continued failure to (A) materially perform your duties and
obligations under this letter or (B) to carry out specific legal and lawful
directions of a senior officer or the Board of Directors of the Company (in each
case other than by reason of Disability);

(ii) the material breach of any provision of this letter (including a breach of
the representations and warranties made by you in Paragraph 5 of this letter);

 

11



--------------------------------------------------------------------------------

(iii) the material failure to comply with the written policies or rules of the
Company;

(iv) the commission of an act or failure to act that involves willful
misconduct, bad faith or gross negligence;

(v) the commission of any act of fraud, misappropriation, embezzlement or
similar willful and malicious conduct against the Company; or

(vi) the conviction of, or plea of “guilty” or “no contest” to, a felony under
the laws of the United States or any state thereof.

Notwithstanding the foregoing, cause shall not be deemed to exist for a reason
specified in clauses (i)(A) or (ii) above unless you have been given written
notice setting forth in reasonable detail the act, omission or failure of, or
breach by, you and a period of at least 10 days after such notice to cure all of
such acts, omissions, failures or breaches, and such shall not have been cured
within such 10-day period; provided, further, that WTAM shall not be required to
give notice and an opportunity to cure for a reason specified in clauses (i)(A)
or (ii) if you have committed the same or substantially similar acts, omissions,
failures or breaches and WTAM has previously given you notice of and an
opportunity to cure the same.

(b) “Change of Control shall mean (i) the acquisition by any “person” (as
defined in Section 3(a)(9) and 13(d) of the Securities Exchange Act of 1934, as
amended (“Exchange Act”)), other than a stockholder of the Company that, as of
the date of this letter, is the beneficial owner (as defined in Rule 13d-3
promulgated under the Exchange Act) of 15% or more of the outstanding voting
securities of the Company, of more than 50% of the combined voting power of the
then outstanding voting securities of the Company; (ii) the sale by the Company
of all, or substantially all, of the assets of the Company to one or more
purchasers, in one or a series of related transactions, where the transaction or
transactions require approval pursuant to Delaware law by the stockholders of
the Company; or (iii) any occurrence of a Sale Event within the meaning of WTI’s
2016 Equity Plan.

(c) “Disability” shall mean the earlier to occur of either of the following
events:

(i) you, because of physical or mental disability or incapacity, are unable to
perform your obligations to, or duties for, the Company pursuant to this letter
on a full-time basis for ninety (90) consecutive days or a period in excess of
one hundred fifty (150) days out of any period of three hundred sixty
(360) consecutive days; or

(ii) the determination by a physician selected by WTAM, duly licensed in New
York with a medical specialty appropriate for such determination (which
determination shall be binding and conclusive for the purpose of this Paragraph
10), that you are either physically or mentally, permanently disabled or
incapacitated or otherwise so disabled or incapacitated that you will be unable
to perform your obligations to, or duties for, the Company pursuant to this
letter for ninety (90) consecutive days or a period in excess of one hundred
fifty (150) days out of any period of three hundred sixty (360) consecutive
days. Your failure to submit to an examination of a physician under this
Paragraph 10 shall automatically result in a determination of disability
hereunder.

 

12



--------------------------------------------------------------------------------

(d) “Good Reason” shall mean that you have complied with the “Good Reason
Process” (as defined below) following the occurrence of any of the following
events: (i) a material diminution in your responsibilities, authority or duties
(except in connection with a reasonable diminution in connection with
Disability); (ii) a material diminution in your Base Salary except for
across-the-board salary reductions based on the Company’s financial performance
similarly affecting all or substantially all senior management employees of the
Company; (iii) a material change in the geographic location of the principal
place to which you provide services to the Company, not including work-related
travel or short-term assignments; or (iv) the material breach of this letter by
the Company. For purposes of this letter, “Good Reason Process” shall mean that
(i) you reasonably determine in good faith that a “good reason” condition has
occurred; (ii) you notify the Company in writing of the first occurrence of the
good reason condition within 60 days of the first occurrence of such condition;
(iii) you cooperate in good faith with the Company’s efforts, for a period not
less than 30 days following such notice (the “Cure Period”), to remedy the
condition; (iv) notwithstanding such efforts, the good reason condition
continues to exist; and (v) you terminate your employment within 60 days after
the end of the Cure Period. If the Company cures the good reason condition
during the Cure Period, good reason shall be deemed not to have occurred.

(e) “Involuntary Termination” means (A) your termination by WTAM other than due
to: (i) your death, (ii) your Disability or (iii) your termination by WTAM for
“Cause;” or (B) your resignation from your employment for “Good Reason.”

(f) “Post-Change of Control Termination” means your termination by the Company
without Cause or by you for Good Reason within 18 months after a Change of
Control.

11. Section 409A.

(a) Anything in this letter to the contrary notwithstanding, if at the time of
your separation from service within the meaning of Section 409A of the Code, the
Company determines that you are a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that you become entitled to under this letter on account of your separation from
service would be considered deferred compensation subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after your separation from service, or
(B) your death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.

 

13



--------------------------------------------------------------------------------

(b) All in-kind benefits provided and expenses eligible for reimbursement under
this letter shall be provided by the Company or incurred by you during the time
periods set forth in this letter. All reimbursements shall be paid as soon as
administratively practicable, but in no event shall any reimbursement be paid
after the last day of the taxable year following the taxable year in which the
expense was incurred. The amount of in-kind benefits provided or reimbursable
expenses incurred in one taxable year shall not affect the in-kind benefits to
be provided or the expenses eligible for reimbursement in any other taxable
year. Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

(c) To the extent that any payment or benefit described in this letter
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon your
termination of employment, then such payments or benefits shall be payable only
upon your “separation from service.” The determination of whether and when a
separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A 1(h).

(d) The parties intend that this letter will be administered in accordance with
Section 409A of the Code. To the extent that any provision of this letter is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that all payments hereunder comply with
Section 409A of the Code. The parties agree that this letter may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

(e) The Company makes no representation or warranty and shall have no liability
to you or any other person if any provisions of this letter are determined to
constitute deferred compensation subject to Section 409A of the Code but do not
satisfy an exemption from, or the conditions of, such Section.

12. Section 280G.

Notwithstanding any other provision of this letter or any other plan,
arrangement or agreement to the contrary, in the event that:

(a) the aggregate payments or benefits provided or to be provided by the Company
or its affiliates to you or for your benefit pursuant to the terms of this
letter or otherwise that are deemed to be “parachute payments” within the
meaning of Section 280G of the Code or any successor thereto (“Change of Control
Benefits”) would be deemed to include an “excess parachute payment” under
Section 280G of the Code (or any successor provision thereto); and

(b) if such Change of Control Benefits were reduced to an amount (the
“Non-Triggering Amount”), the value of which is one dollar ($1.00) less than an
amount equal to three (3) times your “base amount,” as determined in accordance
with Section 280G of the Code or (any successor provision thereto); and

(c) (i) the Non-Triggering Amount less the product of the aggregate marginal
rate of any applicable federal, state and local income taxes times the
Non-Triggering Amount would be greater than (ii) the aggregate value of the
Change of Control Benefits (without such reduction) minus (x) the aggregate
amount of tax required to be paid by you thereon by Section 4999 of the Code (or
any successor provision thereto) and any similar excise tax imposed by state or
local law and further minus (y) the product of the Change of Control Benefits
times the aggregate marginal rate of any applicable federal, state and local
income taxes; then

 

14



--------------------------------------------------------------------------------

(d) the Change of Control Benefits shall be reduced to the Non-Triggering
Amount. In such event, the Aggregate Payments shall be reduced in the following
order: (A) cash payments not subject to Section 409A of the Code; (B) cash
payments subject to Section 409A of the Code; (C) equity-based payments and
acceleration; and (D) non-cash forms of benefits. To the extent any payment is
to be made over time (e.g., in installments, etc.), then the payments shall be
reduced in reverse chronological order.

13. Agreement to Arbitrate. You and the Company agree that all disputes between
you and the Company will be resolved by arbitration as set forth on Appendix B
annexed hereto, except as otherwise provided in Appendix B.

14. Miscellaneous. You understand and agree that your employment by WTAM is on
at “at will” basis, subject to WTAM’s obligations to pay severance as provided
herein. You shall be subordinate to and report directly to officers of WTAM and
WTI (or, as may be indicated, to the WTI Board) set forth on Appendix A. You
will be entitled to four weeks paid vacation per year to be accrued on a pro
rata basis and you will be entitled to participate in all of the employee
benefit plans provided by WTAM subject to the terms and conditions of those
programs.

This letter, together with the 2016 Equity Plan and the Restricted Stock
Agreements (as amended herein), and the Indemnification Agreement with WTI dated
as of the date set forth on Appendix A, set forth all of the terms relating to
your employment by WTAM, and supersede all prior agreements, whether written or
oral, including without limitation any prior employment agreement.

A signature received via facsimile or PDF will be deemed an original for all
purposes.

The rights and obligations of the Company hereunder shall be binding upon and
run in favor of the successors and assigns of the Company.

All payments made by the Company to you shall be made net of any tax or other
amounts required to be withheld by the Company under applicable law. Nothing
herein or otherwise shall be construed to require the Company to minimize tax
consequences to you.

This letter shall be governed by, and construed in accordance with, the internal
laws of New York without regard to principles of conflicts of law.

This letter may not be modified or amended, nor may any term or provision be
waived unless such modification, amendment or waiver is in writing and signed by
the party against whom enforcement of any such modification, amendment or waiver
is sought.

 

15



--------------------------------------------------------------------------------

Please indicate by your signature below your agreement with the terms set forth
above.

 

Sincerely, WISDOMTREE ASSET MANAGEMENT, INC. By:   /s/ Jonathan Steinberg  
Jonathan Steinberg   Chief Executive Officer

 

AGREED AND ACCEPTED: /s/ Marci Frankenthaler MARCI FRANKENTHALER

Solely to confirm its agreement to the provisions of Paragraph 3:

 

WISDOMTREE INVESTMENTS, INC. By:   /s/ Jonathan Steinberg   Jonathan Steinberg  
Chief Executive Officer

 

16



--------------------------------------------------------------------------------

Appendix A to Employment Letter dated November 5, 2020

Executive: Marci Frankenthaler

Introductory Paragraph:

WTAM – Chief Legal Officer and Secretary

WTI – Same

Employment Agreement dated June 23, 2014

Paragraph 1: $375,000

Paragraph 3(a):

Restricted Stock Agreements: January 25, 2018, January 25, 2019 and January 25,
2020

Paragraph 14:

Chief Executive Officer

Paragraphs 4(j) and 14:

Indemnification Agreement dated April 1, 2019

 

17



--------------------------------------------------------------------------------

Appendix B to Employment Letter dated November 5, 2020

1) Agreement to Arbitrate. You and the Company recognize that differences may
arise between them during or following your employment by WTAM. You understand
and agree that by entering into this letter, you anticipate the benefits of a
speedy, impartial dispute-resolution procedure of any such differences. As used
in this Appendix B and its subparts, the “Company” shall have the meaning as
described in the letter and all successors and assigns of any of them.

a) Arbitrable Claims.

i) ALL DISPUTES BETWEEN YOU (AND YOUR SUCCESSORS AND ASSIGNS) AND THE COMPANY
(AND ITS DIRECTORS, OFFICERS, AGENTS AND SUCCESSORS AND ASSIGNS) RELATING IN ANY
MANNER WHATSOEVER TO YOUR EMPLOYMENT BY WTAM OR TO THE TERMINATION THEREOF,
INCLUDING WITHOUT LIMITATION ALL DISPUTES ARISING UNDER THIS LETTER AND THE
RESTRICTED STOCK AGREEMENTS (COLLECTIVELY, “ARBITRABLE CLAIMS”), SHALL BE
RESOLVED EXCLUSIVELY BY BINDING ARBITRATION. Arbitrable Claims shall include,
but are not limited to, contract (express or implied) and tort claims of all
kinds, as well as all claims based on any federal, state, or local law, statute,
or regulation (including but not limited to claims alleging unlawful harassment
or discrimination in violation of Title VII and/or Title IX of the U.S. Code, of
the Age Discrimination in Employment Act, of the Americans with Disabilities
Act, of state statute, or otherwise), excepting only claims under applicable
workers’ compensation law and unemployment insurance claims. Arbitration shall
be final and binding upon the parties and shall be the exclusive remedy for all
Arbitrable Claims. Except as provided in Paragraph 1(a)(ii) of this Appendix B,
the Arbitrator (as defined below) shall decide whether a claim is an Arbitrable
Claim. THE COMPANY AND THE EMPLOYEE HEREBY WAIVE ANY RIGHTS THAT THEY MAY HAVE
TO TRIAL BY JURY IN REGARD TO ARBITRABLE CLAIMS.

ii) Notwithstanding anything herein to the contrary, as provided in Paragraph
4(i) of the letter, the Company may enforce in court, without prior resort to
arbitration, any claim concerning a material breach of any of the provisions of
Paragraph 4 of the letter. Such court shall determine whether a claim for breach
presented by the Company appropriately invokes the provisions of Paragraph 4.

iii) Notwithstanding anything herein to the contrary, as provided in Paragraph
4(j) of the letter, you may enforce in court, without prior resort to
arbitration, any claim seeking indemnification pursuant to the terms of the
Indemnification Agreement.

b) Arbitration Procedure.

i) American Arbitration Association Rules; Initiation of Arbitration; Location
of Arbitration. Arbitration of Arbitrable Claims shall be in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association
(“AAA Rules”), except as provided otherwise in this Appendix B. Arbitration
shall be initiated by providing written notice to the other party with a
statement of the claim(s) asserted, the facts upon which the claim(s) are based,
and the remedy sought. This notice shall be provided to the other party within
six (6) months of the acts or omissions complained of. Any claim not initiated
within this limitations period shall be null and void, and the Company and you
waive all rights under statutes of limitation of different duration. The
arbitration shall take place in New York, New York.

 

18



--------------------------------------------------------------------------------

ii) Selection of Arbitrator. All disputes involving Arbitrable Claims shall be
decided by a single arbitrator (the “Arbitrator”), who shall be selected as
follows. The American Arbitration Association (“AAA”) shall give each party a
list of eleven (11) arbitrators drawn from its panel of employment arbitrators
(the “Name List”). Each party may strike up to six (6) names on the Name List it
deems unacceptable, and shall notify the other party of the names it has
stricken, within fourteen (14) calendar days of the date the AAA gave notice of
the Name List. If only one common name on the Name List remains unstricken by
the parties, that individual shall be designated as the Arbitrator. If more than
one common name remains on the Name List unstricken by parties, you shall strike
one of the remaining names and notify the Company, within seven (7) calendar
days of notification of the list of unstricken names. If, after you strike a
name as set forth in the preceding sentence, there are still two or more
unstricken names, the Company and you shall alternately strike names (with the
Company having the next strike) and notify the other party of the stricken name
within seven (7) calendar days, until only one remains. If no common name on the
initial Name List remains unstricken by the parties, the AAA shall furnish an
additional list or lists, and the parties shall proceed as set forth above,
until an Arbitrator is selected.

iii) Conduct of the Arbitration.

(1) Discovery. To help prepare for the arbitration, you and the Company shall be
entitled, at their own expense, to learn about the facts of a claim before the
arbitration begins. Each party shall have the right to take the deposition of
one (1) individual and any expert witness designated by another party. Each
party also shall have the right to make requests for production of documents to
any party. Additional discovery may be had only where the Arbitrator so orders,
upon a showing of substantial need. At least thirty (30) days before the
arbitration, the parties must exchange lists of witnesses, including any expert
witnesses, and copies of all exhibits intended to be used at the arbitration.

(2) Authority. The Arbitrator shall have jurisdiction to hear and rule on
pre-hearing disputes and is authorized to hold pre-hearing conferences by
telephone or in person as the Arbitrator deems necessary. The Arbitrator shall
have the authority to entertain a motion to dismiss and/or a motion for summary
judgment by any party and shall apply the standards governing such motions under
the Federal Rules of Civil Procedure. The Arbitrator shall apply the substantive
law (and the law of remedies, if applicable) of the state in which the claim
arose, or federal law, or both, as applicable to the claim(s) asserted. The
Arbitrator shall have the authority to award equitable relief, damages, costs
and fees as provided by the law for the particular claim(s) asserted. The
Arbitrator shall not have the power to award remedies or relief that a New York
court could not have awarded. The Federal Rules of Evidence shall apply. The
burden of proof shall be allocated as provided by applicable law. Except as
provided in Paragraph 1(a)(ii) of this Appendix B, the Arbitrator, and not any
federal, state, or local court or agency, shall have exclusive authority to
resolve any dispute relating to the interpretation, applicability,
enforceability or formation of this Appendix B, including but not limited to any
claim that all or any part of any of this Appendix B is void or voidable and any
assertion that a dispute between you and the Company is not an Arbitrable Claim.
The arbitration shall be final and binding upon the parties.

 

19



--------------------------------------------------------------------------------

(3) Costs. Either party, at its expense, may arrange for and pay the cost of a
court reporter to provide a stenographic record of the proceedings. If the
Arbitrator orders a stenographic record, the parties shall split the cost.
Except as otherwise provided in Paragraph 1(b)(iii)(6) of this Appendix B, you
and the Company shall equally share the fees and costs of the arbitration and
the Arbitrator, and the reference to “the fees and costs of the arbitration and
the Arbitrator” in the preceding sentence is not intended to include the fees
and expense of either party’s legal counsel or other advisors, but only the fees
and costs imposed on the parties by the AAA in connection with an arbitration
conducted under the auspices of the AAA.

(4) Confidentiality. All proceedings and documents prepared in connection with
any Arbitrable Claim shall be confidential and, unless otherwise required by
law, the subject matter thereof shall not be disclosed to any person other than
the parties to the proceeding, their counsel, witnesses and experts, the
Arbitrator, and, if involved, the court and court staff. All documents filed
with the Arbitrator or with a court shall be filed under seal. The parties shall
stipulate to all arbitration and court orders necessary to effectuate fully the
provisions of this subparagraph concerning confidentiality.

(5) Enforceability. Either party may bring an action in any court of competent
jurisdiction to compel arbitration under this Appendix B and to enforce an
arbitration award. Except as provided above, neither party shall initiate or
prosecute any lawsuit or administrative action in any way related to any
Arbitrable Claim. The Federal Arbitration Act shall govern the interpretation
and enforcement of this Appendix B.

(6) Limited Right to Attorney’s Fees and Expenses. You and the Company shall be
entitled to an award in their favor by the Arbitrator that includes
reimbursement for (i) their costs associated with the fees and costs of the
arbitration and the Arbitrator within the meaning set forth in Paragraph
1(b)(iii)(3) of this Appendix B, and (ii) their reasonable attorney’s fees and
expenses in the following circumstances:

You: As provided in Paragraph 4(j) of the letter.

You: As provided in Paragraphs 6, 7, 8 and 9 of the letter if you are the
substantially prevailing party.

The substantially prevailing party: As provided in Paragraph 4(i) of the letter

 

20



--------------------------------------------------------------------------------

Exhibit A to Employment Letter dated November 5, 2020

FORM OF RELEASE AGREEMENT

In consideration for the agreement by WisdomTree Asset Management, Inc.
(“WisdomTree”) to provide Marci Frankenthaler (“Employee”) with the severance
payments (the “Severance”) set forth in the Employee’s letter agreement
regarding her employment by WisdomTree dated November 5, 2020 (the “letter”),
and for other good and valuable consideration as set forth therein, which
Employee hereby acknowledges:

 

  1.

Employee, on behalf of Employee and Employee’s heirs, representatives and
assigns, hereby releases and discharges WisdomTree and the WisdomTree Trust and
all of their respective subsidiaries, divisions and affiliated or related
companies (collectively, the “Primary Releasees”), and all of the respective
current and former directors, officers, stockholders, successors, assigns,
agents, representatives and employees of each, and their members, trustees and
attorneys(collectively, the “Secondary Releasees,” and, together with the
Primary Releasees, the “Releasees”), of and from (i) any and all claims Employee
ever had, now has, or may have in the future against one or more of the Primary
Releasees regarding any matter arising on or before the Effective Date of this
release, and (ii) of and from any and all claims Employee ever had, now has, or
may have in the future against one or more the Secondary Releasees regarding any
matter arising on or before the Effective Date of this release (but, with
respect to this clause (ii), only to the extent that the matter relates to
Employee’s employment by WisdomTree), including, without limitation, all claims
regarding Employee’s employment with WisdomTree or the termination thereof, any
claim for equitable relief or recovery of monies or damages, claims of breach of
contract, wrongful termination, unjust dismissal, defamation, libel or slander,
or under any federal, state or local law dealing with discrimination based on
age, race, sex, national origin, handicap, religion, disability or sexual
preference, any tort, any claim for wages, any claim for breach of a fair
employment practice law, including, but not limited to, Title VII of the Civil
Rights Act of 1964, the Older Workers Benefit Protection Act, the Civil Rights
Act of 1991, the Employee Retirement Income Security Act of 1974, the Americans
with Disabilities Act, the Family and Medical Leave Act, the New York State
Human Rights Law, the New York City Humans Rights Law, the New York Labor Law,
workers compensation laws and any violation of any other local, state or federal
law, ordinance or regulation, the common law and any other purported restriction
on an employer’s right to terminate the employment of employees. It is the
understanding and agreement of the parties that the release provided by this
sub-paragraph shall be a general release in all respects. Notwithstanding the
foregoing, this Release does not extend to: (a) those rights that cannot be
waived as a matter of law; (b) Employee’s right to claim entitlement to the
Severance as set forth in the letter; or (c) Employee’s right to indemnification
protections as officers and/or directors of WTI and/or any of the Releasees as
arising under contract, statute, regulation, certificates of incorporation or
comparable documents of formation, or by-laws or comparable documents of
organization.

 

21



--------------------------------------------------------------------------------

  2.

Pursuant to and as a part of Employee’s complete, total release and discharge of
the Primary Releasees as set forth in Paragraph 1 above, and as part of
Employee’s limited release and discharge of the Secondary Releasees as set forth
in Paragraph 1, Employee expressly agrees, to the fullest extent permitted by
law, not to sue, file a charge, claim, complaint, grievance or demand for
arbitration in any forum or to assist or otherwise participate willingly or
voluntarily in any claim, arbitration, suit, action, charge, complaint,
investigation or other proceeding of any kind which relates to (i) any matter
that involves the Primary Releasees and that occurred on or before the Effective
Date of this Release and (ii) any matter that involves the Secondary Releasees
and relates to Employee’s employment by WisdomTree and that occurred on or
before the Effective Date of this Release. Employee represents that Employee has
not filed or initiated any such proceedings against any of the Releasees as of
the Effective Date. Nothing in this Release shall be interpreted or applied to
prohibit Employee from making any good faith report to any governmental agency
or other governmental entity concerning any acts or omissions that Employee may
believe to constitute a possible violation of federal or state law or making
other disclosures that are protected under the whistleblower provisions of
applicable federal or state law or regulation. Nothing in this Release shall be
construed to prohibit Employee from filing a charge with or participating in any
investigation or proceeding conducted by the Equal Employment Opportunity
Commission (“EEOC”) or a comparable state or local agency. Notwithstanding the
foregoing, Employee agrees to waive the right to recover monetary damages in any
charge, complaint, or lawsuit filed by Employee or by anyone else on Employee’s
behalf with the EEOC or a comparable state or local agency. For the avoidance of
doubt, this Release does not limit Employee’s right to receive an award for
information provided to any government agency or entity other than the EEOC or a
comparable state or local agency. Except as otherwise provided in this
paragraph, Employee will not voluntarily participate in any judicial proceeding
of any nature or description against any member of the Releasees that in any way
involves the allegations and facts that Employee could have raised against any
member of the Releasees as of the date of this Release.

 

  3.

If forty (40) years of age or older, Employee specifically releases all claims
under the Age Discrimination in Employment Act (the “ADEA”) relating to
Employee’s employment and its termination.

 

  4.

Employee acknowledges that Employee fully understands and agrees that this
Release shall operate as a complete defense to any claim or entitlement which
hereafter may be asserted by Employee against any and all of the Releasees for
or on account of any matter or thing whatsoever arising out of or in any way
based upon the circumstances, facts and events relating to Employee’s employment
and separation from employment, or to any claim made by Employee against any of
the Releasees arising from such circumstances, facts and events.

 

  5.

Employee is specifically agreeing to the terms of this release because
WisdomTree has agreed to pay Employee money to which Employee was not otherwise
entitled under WisdomTree’s policies, and has provided such other good and
valuable consideration as specified herein. WisdomTree has agreed to provide
this money and other benefits because of Employee’s agreement to accept it in
full settlement of all possible claims Employee might have or ever had against
the Primary Releasees (and the Secondary Releasees as provided in Paragraph 1),
and because of Employee’s execution of this Release.

 

22



--------------------------------------------------------------------------------

  6.

Employee acknowledges and agrees that in the event Employee breaches any
continuing obligations pursuant to Paragraph 4 of the letter, WisdomTree may
discontinue further Severance payments. For the avoidance of any doubt, even in
such an event, Employee understands and agrees that this Release would remain in
full force and effect.

 

  7.

Employee acknowledges that Employee has read this Release in its entirety, fully
understands its meaning and is executing this Release voluntarily and of
Employee’s own free will with full knowledge of its significance. Employee
acknowledges and warrants that Employee has had ample opportunity to consider
the terms and provisions of the Release for at least twenty-one (21) days and
that WisdomTree advised Employee to consult with an attorney prior to executing
this Release. If forty (40) years old or older, Employee further acknowledges
and agrees that Employee has seven (7) days after executing the Release to
revoke Employee’s signature on the Release, and that the Release does not become
valid until the eighth (8th) day after Employee signs the Release without
revocation. If Employee wishes to revoke this Release, such revocation must be
in a signed writing and must arrive at WisdomTree to the attention of the
Director of Human Resources at 245 Park Avenue, 35th Floor, New York, NY 10167,
within the seven (7) day revocation period.

 

Printed Name:                                                           

Signature:                                                                  

Date:                                                                          

 

23